Citation Nr: 0330169	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  02-01 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a increased rating for lumbar disc disease 
from September 23, 2002, currently evaluated at 40 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from March 1987 to March 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In June 2003 the Board remanded the case to the RO for 
additional development via a neurological examination, as 
well as for consideration of new evidence obtained via 
additional development conducted by the Board.  See Disabled 
American Veterans (DAV) v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  The RO also was instructed to 
provide the appellant all notice required by the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), to provide the appellant notice of the then 
current rating criteria for spine disorders, and to apply the 
one most favorable to the appellant.  The RO completed these 
actions and returned the case to the Board for further 
appellate review.  The appellant's representative submitted 
additional comments on his behalf in October 2003.


REMAND

As noted above, the prior remand directed a VA neurological 
examination of the appellant.  The examination was conducted 
on April 17, 2003.  The examination report reflects that the 
examiner rendered a diagnostic impression of left L5-S1 
radiculopathy.  Further, he noted that he assumed the 
appellant has "more neurological problems," to include 
ruptured discs and canal stenosis, and requested a MRI 
examination.  The MRI examination was performed five days 
later.  The April 28, 2003, examination report revealed mild 
central canal stenosis at the L3-4 level and moderate 
stenosis at the L4-5 intervertebral nerve root canals.  There 
is no record in the claim file that the MRI examination 
report was referred to or reviewed by the neurologist who 
requested it.

On another procedural matter, in addition to the change in 
rating criteria for intervertebral disc syndrome, effective 
September 23, 2002, the regulations concerning the evaluation 
of disc pathology have been changed, including renumbering of 
the diagnostic codes, effective September 26, 2003.  See 68 
FR 51454-51458 (August 27, 2003).  There recently has been a 
normal range of motion standard set in these regulations.  
Review of current back complaints and findings should be 
undertaken giving consideration to this change.

The June 2003 remand directed the RO to provide the appellant 
all notice required by the VCAA.  The RO did so in a June 
2003 letter, which informed the appellant that any additional 
information or evidence he desired considered in support of 
his claim should be submitted within 30 days.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, No. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in DAV v. 
Secretary of Veterans Affairs, supra (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, the case is REMANDED for the following:

1.  The RO shall ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
PVA v. Secretary of Veterans Affairs, as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  As part of 
that development, the veteran should be 
asked whether he has had any treatment 
since his last VA examination.  If so 
appropriate attempts to obtain the 
records should be undertaken.  The claims 
folder should reflect the attempts made 
to obtain the records.

2.  The RO shall inquire of the examiner 
who conducted the April 2003 neurological 
examination as to whether he reviewed the 
results of the April 2003 MRI 
examination.  If not, request that he 
review the results and provided any 
additional diagnostic impressions he may 
have as a result thereof in an addendum.  
If he already has seen the results, 
request the addendum as noted.  It should 
be specified whether the clinical 
manifestations identified are all related 
to the service connected degenerative 
disc disease, or whether there is 
separate pathology.  If there is 
additional unrelated pathology, the 
clinical manifestations should be 
separated from the service connected 
manifestations if possible.  If not 
possible, that should be noted in the 
claims file.  Should he deem another 
examination of the appellant is needed to 
accomplish this, take prompt steps to 
schedule the appellant for another 
examination.

3.  After all of the above is complete, 
review all of the evidence obtained since 
the last supplemental statement of the 
case (SSOC) in light of the other 
evidence applicable for the period 
September 23, 2003, to the present, to 
include the most recent rating criteria 
for disc pathology.  To the extent that 
any benefit sought on appeal remains 
denied, issue the appellant and his 
representative a SSOC and, if all is in 
order, return the case to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




